Name: 98/62/EC: Commission Decision of 3 December 1997 on financial contributions from the Community for the eradication of Newcastle disease in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  food technology;  agricultural activity;  economic policy;  Europe
 Date Published: 1998-01-21

 Avis juridique important|31998D006298/62/EC: Commission Decision of 3 December 1997 on financial contributions from the Community for the eradication of Newcastle disease in the United Kingdom (Only the English text is authentic) Official Journal L 016 , 21/01/1998 P. 0041 - 0042COMMISSION DECISION of 3 December 1997 on financial contributions from the Community for the eradication of Newcastle disease in the United Kingdom (Only the English text is authentic) (98/62/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2) and in particular Article 3 (3) thereof,Whereas outbreaks of Newcastle disease occurred in the United Kingdom in 1996 and 1997; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed the national authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the United Kingdom;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The United Kingdom may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1996 and 1997. The financial contribution from the Community shall be:- 50 % of the costs incurred by the United Kingdom in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate,- 50 % of the costs incurred by the United Kingdom for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by the United Kingdom in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 21. The Community financial contribution shall be granted after the supporting documents have been submitted and under the condition that Community veterinary legislation has been respected.2. The documents referred to in paragraph 1 shall include:(a) an epidemiological report covering each holding on which poultry has been slaughtered. The report shall contain information on the subjects given below:(i) infected holdings:- location and address,- date and suspicion of disease and date of confirmation,- number and date of poultry slaughtered and destroyed,- method of killing and destruction,- type and number of samples collected and examined at the time of suspicion of the disease. Results of examinations performed,- type and number of samples collected and examined at the time of depopulation of the infected poultry holding. Results of examination performed,- source of infection as assumed on the basis of a completed epidemiological investigation;(ii) contact holdings:- as listed under (i), indents 1, 3, 4 and 6,- infected holding (outbreak) with which contact has been confirmed or assumed; nature of contact;(b) financial report including list of the beneficiaries and their location, number of animals slaughtered, date of slaughter and amount paid.Article 3The United Kingdom shall forward the supporting documents referred to in Article 2 not later than six months after the notification of this Decision.Article 4This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 3 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.